        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 JEANNE ANDERSON,                                 Case No. 18‐CV‐2272 (PJS/HB)

                    Plaintiff,

 v.                                                          ORDER

 RUGGED RACES LLC and DENNIS
 RAEDEKE, INC., d/b/a Wild Mountain
 Recreation Area,

                    Defendants.

      L. Michael Hall, III, L. Michael Hall, and Mara Brust, HALL LAW, P.A., for
      plaintiff.

      Anthony J. Novak and Mark A. Solheim, LARSON KING LLP, for
      defendants.

      In September 2016, plaintiff Jeanne Anderson injured her foot while participating

in an “extreme” obstacle race known as Rugged Maniac Twin Cities (“the 2016 race”).

The event was staged by defendant Rugged Races LLC (“Rugged Races”) at Wild

Mountain Recreation Area, a property owned by defendant Dennis Raedeke, Inc.

(“Wild Mountain”). Anderson brings various negligence claims against Rugged Races

and Wild Mountain. This matter is before the Court on the motion of Rugged Races
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 2 of 31




and Wild Mountain for summary judgment.1 For the reasons that follow, defendants’

motion for summary judgment is granted.

                                   I. BACKGROUND

                             A. Rugged Maniac Obstacle Races

       Rugged Races has staged obstacle races around the United States since 2010.

Solheim Decl. Ex. 1, Scudder Dep. I 9:18–19, 10:23–25, ECF No. 50. Each race attracts

thousands of participants, who are drawn by the extreme nature of the event. Id.

at 36:1–9, 59:9–10, 80:11–16. Each race requires participants to complete a series of

obstacles that have been constructed out of such elements as barbed wire, open flames,

and muddy water. Id. Injuries are extremely common; several hundred participants

might suffer injuries at a single race. Solheim Decl. Ex. 3, Scudder Dep. II 31:3–13, ECF

No. 50.

       Rugged Races follows a series of protocols—before, during, and after the

race—to ensure that the course is safe. Obstacles are inspected on several occasions


       1
        Only Rugged Races filed a formal motion for summary judgment. Def.’s Mot.
Summ. J., ECF No. 47. But in their briefs and at oral argument, the attorneys for
Rugged Races—who are also representing Wild Mountain—made clear that they were
also moving for summary judgment on behalf of Wild Mountain. See Def.’s Mem.
Supp. Summ. J. 13–14, ECF No. 49 (arguing for dismissal of claims against Wild
Mountain); Def.’s Proposed Order, ECF No. 51; Mot. Hr’g Tr. 25–26, ECF No. 75
(discussing claims against Wild Mountain). Anderson has not objected to the Court
treating the summary‐judgment motion as having been filed on behalf of both
defendants. See Pl.’s Mem. Opp’n Summ. J. 45, ECF No. 61 (discussing claims against
Wild Mountain).

                                            -2-
         CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 3 of 31




before the race begins, including during the construction process, on the day before the

race, and on the morning of the race. Scudder Dep. I 37:15–18, 44:7–13, 112:3–11;

Solheim Decl. Ex. 5, Melnik Dep. 35:12–23, ECF No. 50. The project manager will not

allow the event to begin until he is satisfied that the course is safe. Scudder Dep. I

112:3–11.

       During the race, Rugged Races staff circulate throughout the course to ensure

that the obstacles are functioning properly. Id. at 113:20–114:3. In addition, Rugged

Races contracts with Staff Medics, LLC (“Staff Medics”) to provide medics, who treat

injured participants and maintain records of each injury. Id. at 34:3–20; Scudder Dep. II

33:19–24, 80:1–7. After each injury, the medics treat the injured participant, and the

project manager or another staff member inspects the obstacle on which the participant

was injured. Scudder Dep. I 158:4–16; Scudder Dep. II 36:19–37:5. If the injury was

caused by a defect in the obstacle, the project manager has discretion to fix the defect or

close the obstacle for the remainder of the race. Scudder Dep. II 41:1–5, 71:4–12, 73:7–13.

       After the race, the project manager notes any “trends” in injuries in the post‐race

recap report, and the entire Rugged Races staff discusses the report to try to improve

the safety of future races. Scudder Dep. I 165:20–166:4; Scudder Dep. II 38:5–13, 84:5–15.




                                            -3-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 4 of 31




                  B. 2016 Rugged Maniac Twin Cities and Bang the Gong

       Rugged Races has hosted the Rugged Maniac Twin Cities obstacle race at Wild

Mountain since 2010. Scudder Dep. I 23:24–24:5. The 2016 race course included

26 obstacles, including the “Bang the Gong” obstacle that is the subject of this litigation.

Solheim Decl. Ex. 2, Twin Cities Sept. 2016 Course Map, ECF No. 50. Bang the Gong

was comprised of a platform raised a few inches above the ground, a pit filled with

water, and a trussing with several gongs hanging over the top of the pit. Scudder Dep. I

121:6–13; Melnik Dep. 24:1–26:9. To complete the obstacle, participants had to jump off

the platform, strike the gong while in midair, land in the pit of water, climb out of the

pit, and continue to the next obstacle. Melnik Dep. 26:21–24.

       Bang the Gong was introduced to Rugged Maniac courses sometime in 2015 or

2016, and Rugged Races’ construction crew had set up the obstacle multiple times prior

to the 2016 race. Scudder Dep. I 117:5–118:14, 120:8–10. The construction crew set up

Bang the Gong at the 2016 race following the same process that it had used at other

races.2 Melnik Dep. 27:15–18. That process involved marking and digging the landing

pit, removing debris from the pit, laying down tarp, performing two walkthroughs of

the tarp‐covered pit, filling the pit with water, and building the platform and trussing.


       2
       None of the members of the construction crew had a specific memory of setting
up Bang the Gong at Wild Mountain in 2016, but none was aware of any time when
Rugged Races had deviated from the construction protocols for that obstacle. Melnik
Dep. 10:5–10, 87:9–14.

                                             -4-
         CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 5 of 31




Id. at 10:15–17, 14:9–13, 16:22–24, 17:16–24, 24:15–16, 26:5–9, 30:2–12. Hence, the pit was

inspected a total of three times before it was filled with water. Bang the Gong was

inspected two more times after the pit was filled with water—first a day or so before the

race and then again on the morning of the race. Id. at 35:17–23, 37:13–20. Rugged Races

does not document these inspections; instead, Rugged Races notes any problems with

the obstacles in the post‐race recap report. Scudder Dep. I 113:11–15, 114:8–12,

133:22–134:11, 137:15–17. The report regarding the 2016 race did not identify any

problems with Bang the Gong. Id.

                   C. Jeanne Anderson and the Injuries on Bang the Gong

       On June 22, 2016, Anderson and two of her coworkers registered for Rugged

Maniac Twin Cities. Solheim Decl. Ex. 2, Order Confirmation Email, ECF No. 50;

Solheim Decl. Ex. 8, Anderson Dep. 86:2–9, ECF No. 50. As part of the registration

process, Anderson executed a Race Participant Agreement, which included an

exculpatory clause. Scudder Dep. I 50:4–13. That clause released Rugged Races and

Wild Mountain “from any and all claims resulting from the INHERENT RISKS of the

Event or the ORDINARY NEGLIGENCE of Rugged Races LLC (or other Released

Parties) . . . .” Brust Decl. Ex. M, Race Participant Agreement, ECF No. 62.

       On September 10, 2016, the day of the race, Anderson arrived at Wild Mountain

with her two coworkers. Anderson Dep. 110:13–22. When checking in, Anderson once



                                            -5-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 6 of 31




again signed the Race Participant Agreement (which again included the exculpatory

clause quoted above). Id. at 113:9–19; Solheim Decl. Ex. 2, Signature Sheet, ECF No. 50.

Some time thereafter, Anderson and her coworkers began the obstacle course.

Anderson Dep. 117:6–21. Anderson successfully completed seven obstacles before

approaching Bang the Gong. Id. at 118:4–22; Solheim Decl. Ex. 2, Twin Cities Sept. 2016

Course Map.

       Anderson paused and briefly watched a few other people complete the obstacle.

Anderson Dep. 124:19–22. She then ran up the platform, jumped, reached for the gong,

and landed on her feet in the pit of water. Id. at 140:12–16. Upon landing, Anderson’s

“left foot hit something hard”—something that felt like a rock.3 Id. at 140:21–25.

Anderson immediately felt severe pain in her left heel. Unable to stand, she dropped to

her knees and crawled out of the pit. Id. at 145:3–10.

       Anderson was transported to the medical tent for an examination. Id.

at 147:2–23. At about 1:15 pm, Anderson reported to the medic that she had landed on a

rock. Brust Decl. Ex. G, Staff Medics LLC Patient Care Rep. for Jeanne Anderson, ECF

No. 62. After Anderson’s examination at the medical tent, one of Anderson’s coworkers

drove her to the hospital for further treatment. Anderson Dep. 156:17–157:11.



       3
        Anderson could not see the hard object because the water was muddy, but she
could feel a difference between the hard surface on which her left foot landed and the
soft surface on which her right foot landed. Anderson Dep. at 141–142.

                                            -6-
         CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 7 of 31




Anderson later learned that the calcaneus bone of her left heel had “exploded”; she

suffers from pain and limited mobility to this day. Id. at 158:10–14, 160–66.

       Anderson was one of five participants to suffer a foot injury while completing

the Bang the Gong obstacle on September 10, 2016:

       (1) Angela Craig fractured her calcaneus bone when her left foot impacted on

something hard in the landing pit. Brust Decl. Ex. C, Craig Decl. ¶ 5, ECF No. 62. Her

injury report, submitted at 10:50 am, states that she “landed wrong on [her] foot when

[she] hit bottom of water.” Solheim Decl. Ex. 2, Staff Medics LLC Patient Care Rep.,

ECF No. 50.

       (2) Alexandra Harding broke her ankle sometime before 12:15 pm when her

“right foot impacted a hard object that felt like a rock hidden below the surface of the

water.” Brust Decl. Ex. D, Harding Decl. ¶ 5, ECF No. 62. Her injury report provides

the following incident description: “jumped into pit—uneven terrain, felt pain . . . .”

Solheim Decl. Ex. 2, Staff Medics LLC Patient Care Rep.

       (3) At roughly 1:00 pm, Amelia Erickson broke the calcaneus bone in her right

foot when she landed on a rock in the landing pit. Brust Decl. Ex. E, Erickson Decl.

¶¶ 5, 10, ECF No. 62. Erickson reported both her injury and the presence of a rock in

the landing pit to a medic at 1:10 pm. See Solheim Decl. Ex. 2, Staff Medics LLC Patient

Care Rep. (stating that the injury occurred after she “came down flat on a rock”).



                                            -7-
          CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 8 of 31




      (4) Also at roughly 1:00 pm,4 Anderson was injured. As noted, she reported her

injury to a medic at about 1:15 pm. The medic wrote that Anderson “landed on a rock

on bottom of obstacle.” Brust Decl. Ex. G.

      (5) Finally, also at roughly 1:00 pm, Siri Taylor injured her left foot after landing

on a rock in the landing pit. She told a Rugged Races staffer about the rock and then

reported her injury to a medic around 1:31 pm.5 Brust Decl. Ex. F, Taylor Decl. ¶¶ 5–8,

ECF No. 62.

      Despite multiple injuries occurring on the obstacle—and despite receiving

multiple reports of the presence of a rock or similar hazard in the water—Rugged Races

kept Bang the Gong open throughout the race. Scudder Dep. II 44:1–4. Notably, over

4,000 other participants completed the obstacle without incident. Solheim Decl. Ex. 2,

Rugged Maniac Twin Cities Event Recap Rep., ECF No. 50.




      4
        This is the Court’s estimate, based on the fact that Anderson did not report her
injury until 1:15 pm, after she had hurt her foot, crawled out of the pit, reported her
need for medical attention, waited for a medic to arrive, and been transported to the
medical tent.
      5
        At the hearing, Anderson’s counsel suggested that Taylor may have been
injured before Anderson. Mot. Hr’g Tr. 39:8–17. The Court found no evidence in the
record to support this contention.

                                             -8-
         CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 9 of 31




                                      II. ANALYSIS

                                   A. Standard of Review

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute over a fact is “material” only if its resolution

might affect the outcome of the suit under the governing substantive law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. “The evidence of the non‐movant is to be believed, and all justifiable

inferences are to be drawn in [her] favor.” Id. at 255.

                                       B. Negligence

                                  1. Exculpatory Clause

       The common law of Minnesota recognizes only one civil claim for negligence.

See Peet v. Roth Hotel Co., 253 N.W. 546, 548 (Minn. 1934) (“The doctrine that there are

three degrees of negligence—slight, ordinary, and gross—does not prevail in this state.”

(internal quotation marks and citation omitted)). In other words, the common law of

Minnesota does not recognize a separate cause of action for gross negligence or for any

other type of negligence that exceeds ordinary negligence. Doub v. Life Time Fitness, Inc.,

A17‐0322, 2017 WL 4341814, at *4 (Minn. Ct. App. Oct. 2, 2017) (“But a claim for gross



                                             -9-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 10 of 31




negligence is not recognized as a distinct cause of action, separate from a cause of action

for ordinary negligence.”). Sometimes, however, the text of a statute or contract will

differentiate among degrees of negligence—for example, between ordinary negligence

and gross negligence. When a statute or contract does so, then a court must also do so

when enforcing that statute or contract. See id. at *5; Beehner v. Cragun Corp., 636 N.W.2d

821 (Minn. Ct. App. 2001).

       This is such a case. It is undisputed that Anderson signed the Race Participant

Agreement, that the agreement is enforceable, and that the agreement included a valid

exculpatory clause that bars Anderson from bringing claims against defendants arising

out of “ordinary negligence” or the “inherent risks” of the event. Brust Decl. Ex. M; see

Schlobohm v. Spa Petite, Inc., 326 N.W.2d 920, 923 (Minn. 1982) (noting that exculpatory

clauses are enforceable but are “strictly construed against the benefited party”). The

exculpatory clause that binds Anderson is comparable to the exculpatory clause that

was enforced by the Minnesota Court of Appeals in Beehner, 636 N.W.2d at 825–26.

Here, as in Beehner, the plaintiff can recover only if she can prove that a defendant acted

with greater‐than‐ordinary negligence. Id. at 829–830.

       Rugged Races argues that the exculpatory clause contained in the Race

Participant Agreement bars any claim based on any degree of negligence, citing Doub,

2017 WL 4341814, at *4. Def.’s Reply Mem. Supp. Summ. J. 8–9, ECF No. 68. But the



                                           -10-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 11 of 31




exculpatory clause in Doub barred “any” negligence claims. 2017 WL 4341814, at *1, 4

(recognizing the differences between the exculpatory clauses in Beehner and Doub).

Because the exculpatory clause in Doub barred any claim that sounded in negligence,

the Minnesota Court of Appeals concluded that the plaintiff could not bring any type of

negligence claim, no matter the degree of negligence alleged. Id. at *3–5. But the

exculpatory clause in the Race Participant Agreement, unlike the exculpatory clause in

Doub, does not bar any type of negligence claim. Instead, like the exculpatory clause in

Beehner, it bars only a claim of ordinary negligence.

       To defeat defendants’ summary‐judgment motion, then, Anderson must point to

evidence in the record that would allow a reasonable jury to find that Rugged Races

acted with greater‐than‐ordinary negligence. See Beehner, 636 N.W.2d at 829 (“In a

dispute over the applicability of an exculpatory clause, summary judgment is

appropriate only when it is uncontested that the party benefited by the exculpatory

clause has committed no greater‐than‐ordinary negligence.”). In Minnesota,

“[n]egligence is generally defined as the failure ‘to exercise such care as persons of

ordinary prudence usually exercise under such circumstances.’” Domagala v. Rolland,

805 N.W.2d 14, 22 (Minn. 2011) (quoting Flom v. Flom, 291 N.W.2d 914, 916 (Minn.

1980)). Thus, Anderson must prove that the conduct of Rugged Races was more




                                            -11-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 12 of 31




culpable than simply failing to exercise the level of care that would have been exercised

under the circumstances by a reasonable operator of extreme obstacle races.

       At the same time, Anderson is not required to prove that Rugged Races acted

with gross negligence. If ordinary negligence is at one end of the actionable negligence

spectrum, gross negligence is at the other end:

               Gross negligence is substantially and appreciably higher in
               magnitude than ordinary negligence. It is materially more
               want of care than constitutes simple inadvertence. It is an
               act or omission respecting legal duty of an aggravated
               character as distinguished from a mere failure to exercise
               ordinary care. It is very great negligence, or the absence of
               slight diligence, or the want of even scant care.

State v. Bolsinger, 21 N.W.2d 480, 485 (Minn. 1946). Clearly, there is room on the

spectrum between negligence that is “ordinary” and negligence that is “gross.” For

example, negligence that is great (but not “very great”) or somewhat higher (but not

“substantially higher”) than ordinary negligence would qualify as greater‐than‐

ordinary negligence, even though it would not reach the level of gross negligence.6


       6
        Rugged Races argues that Anderson must prove gross negligence because she
pleaded only gross negligence in her complaint. Def.’s Reply Mem. Supp. Summ. J.
12–13. But it is impossible to act with gross negligence without acting with greater‐
than‐ordinary negligence, and it is impossible to act with greater‐than‐ordinary
negligence without acting with ordinary negligence. Thus a plaintiff who pleads a
claim for gross negligence provides fair notice to the defendant that the plaintiff is
claiming that the defendant acted with all degrees of negligence from ordinary to gross.
See Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 319 (2007) (“[T]he complaint
must say enough to give the defendant fair notice of what the plaintiff’s claim is and the
                                                                                  (continued...)

                                             -12-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 13 of 31




       Anderson alleges that Rugged Races acted with greater‐than‐ordinary negligence

in three ways: (1) by failing to respond to reports of a rock in the landing pit of Bang

the Gong; (2) by failing to follow routine practices in constructing and administering the

2016 race; and (3) by failing to remedy the low water level in the landing pit of Bang the

Gong. The Court considers each contention in turn.

                          2. Notice of and Response to the Rock

       Anderson first alleges that Rugged Races was negligent—and that its negligence

exceeded ordinary negligence—in failing to respond to reports of a rock in the landing

pit of Bang the Gong.7 Anderson argues that Rugged Races was placed on notice of a

hazard in Bang the Gong’s landing pit and that Rugged Races acted with greater‐than‐

ordinary negligence when it failed to remove the hazard, warn participants, or shut

down the obstacle. Pl.’s Mem. Opp’n Summ. J. 7, ECF No. 61. The Court disagrees.


       6
       (...continued)
grounds upon which it rests.” (internal quotation marks and citation omitted)); Adams v.
Am. Fam. Mut. Ins., 813 F.3d 1151, 1154 (8th Cir. 2016) (“A theory of liability that is not
alleged or even suggested in the complaint would not put a defendant on fair notice
and should be dismissed.”).
       7
         Rugged Races disputes that there was a rock in the landing pit of Bang the
Gong. Def.’s Reply Mem. Supp. Summ. J. 4–5, 11. On a motion for summary judgment,
however, the Court must resolve all conflicts and draw all inferences in favor of the
nonmoving party. Anderson, 477 U.S. at 255. Anderson testified in her deposition that
she felt a rock, and the declarations of the other injured participants all describe feeling
a rock or similar object. Anderson Dep. 141:3–7; Craig Decl. ¶ 5; Harding Decl. ¶ 5;
Erickson Decl. ¶ 5; Taylor Decl. ¶ 5. The Court therefore must assume that a rock was
present in the landing pit of Bang the Gong.

                                            -13-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 14 of 31




       Any claim for negligence rests on “the actor’s knowledge, actual or imputed, of

the facts out of which the alleged duty arises.” Rue v. Wendland, 33 N.W.2d 593, 595

(Minn. 1948). A defendant “will not be held to knowledge of risks which are not

apparent to him.” Id. at 596 (internal quotation marks and citation omitted); see also

Johnson v. City of Minneapolis, No. Civ. 01‐892(RHK/SRN), 2002 WL 31815086, at *2

(D. Minn. Dec. 13, 2002). Despite Anderson’s contentions to the contrary, the evidence

in the record is clear that Rugged Races did not have notice of the rock in the landing

pit of Bang the Gong until—at most—just minutes before Anderson’s injury.

       As described above, five participants were injured on the Bang the Gong obstacle

during the 2016 race: Craig, Harding, Erickson, Anderson, and Taylor. The first three

injuries were reported to Staff Medics at 10:50 am, 12:15 pm, and 1:10 pm. Craig Decl.

¶ 6; Harding Decl. ¶ 7; Erickson Decl. ¶ 7. Anderson’s injury was reported to Staff

Medics at 1:15 pm. Brust Decl. Ex. G. And Taylor’s injury was reported to Staff Medics

at 1:31 pm. Taylor Decl. ¶ 8.

       Anderson testified that she was driven to the medical tent with two other

participants who were injured on Bang the Gong—almost certainly, Erickson and

Taylor. Anderson Dep. 147:17–25. After arriving at the medical tent, Erickson reported

her injury at 1:10 pm, and Anderson reported her injury at 1:15 pm. Clearly, then,

Erickson did not report her injury until after Anderson was injured. And even if



                                           -14-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 15 of 31




Erickson was not one of the two participants who were transported to the medical tent

with Anderson—and even if Anderson jumped into the pit at 1:11 pm or 1:12 pm and

then was instantly rushed to the medical tent in time to report her injury at

1:15 pm—there would not have been sufficient time between Erickson’s report at 1:10

pm and Anderson’s injury at 1:11 pm or 1:12 pm for Rugged Races to have taken

preventative measures. In sum, then, Rugged Races had notice of only two injuries on

Bang the Gong—Craig’s injury and Harding’s injury—prior to Anderson jumping into

the pit.

       Turning to those two injuries:

                                     a. Craig’s Injury

       As noted, Craig reported her injury at 10:50 am, long before Anderson was

injured. But it does not appear that Craig informed Rugged Races, Staff Medics, or

anyone else that the reason she had been injured was because of a rock in the landing pit

of Bang the Gong. See Craig Decl. Her injury report does not mention a rock; instead, it

simply says that Craig “landed wrong on [her] foot when [she] hit bottom of water.”

Solheim Decl. Ex. 2, Staff Medics LLC Patient Care Rep. Landing wrong after a jump is

an inherent risk of an obstacle race. Scudder Dep. I 152:18–22. The fact that Rugged

Races learned that Craig hurt her foot when landing wrong in the pit of Bang the Gong

did not put Rugged Races on notice that there was a rock in that pit.



                                           -15-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 16 of 31




       Craig now says that she “impacted something very hard” when she jumped into

the landing pit of Bang the Gong. Craig Decl. ¶ 5. But she does not say that on the day of

the race she told Rugged Races or Staff Medics that there was a rock or other “very

hard” object in the landing pit. Accordingly, the Court finds that Craig’s injury did not

put Rugged Races on notice of the rock that later harmed Anderson.

                                     b. Harding’s Injury

       Harding reported her injury at 12:15 pm, less than an hour before Anderson was

injured. Like Craig, Harding now says that she “impacted a hard object.” Harding Decl.

¶ 5. Again, though, Harding does not say that on the day of the race she informed

Rugged Races or Staff Medics that there was a rock or other “hard object” in Bang the

Gong’s landing pit. See Harding Decl.

       Harding’s injury report notes that her injury occurred when she “jumped into

pit—[landed on] uneven terrain, felt pain . . . .” Solheim Decl. Ex. 2, Staff Medics LLC

Patient Care Rep. A jury could therefore find that, approximately an hour before

Anderson was injured, Rugged Races had notice that the bottom of Bang the Gong’s

landing pit was “uneven.” But Anderson cannot recover against Rugged Races for

failing to respond to this report.

       First, Anderson does not claim that she was injured by “uneven terrain,” and her

own expert testified that her injury was not caused by landing on terrain that was



                                            -16-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 17 of 31




uneven. Ziejewski Decl. Ex. A, at Anderson00726, ECF No. 65. Rather, Anderson and

her expert testified that she was injured by landing on a rock or similarly rigid object in

the landing pit.

       Second, the Race Participant Agreement’s exculpatory clause bars Anderson

from recovering for injuries that arise out of the “inherent risks” of the race. Brust Decl.

Ex. M. The Agreement defines “inherent risks” as “risks that cannot be eliminated

completely (without changing the challenging nature of the Event) . . . .” Id. The

Agreement identifies “encounters with obstacles (e.g., natural and man‐made water,

road and surface hazards . . . )” as examples of inherent risks. Id.

       If Anderson was indeed injured by landing on an uneven surface—instead of by

landing on a rock—then her injury was attributable to an “inherent risk” of the race.

Anderson was participating in an extremely challenging obstacle race on an outdoor

course that had been carved out of the side of a mountain. Uneven terrain was part of

the challenge that drew individuals to participate in the race. In the language of the

release, uneven terrain was a “surface hazard” that could not be “eliminated completely

[]without changing the challenging nature of the Event . . . .” Id.

       Anderson’s own expert, Todd Seidler, supports this conclusion. His report says

that “[m]any injuries occur in obstacle course runs that are caused by risks that are

inherent, and thus reasonably anticipated in the activity.” Seidler Decl. Ex. A,



                                            -17-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 18 of 31




at Anderson00799, ECF 64. Seidler cites as examples “slipping in a muddy area, tripping

on uneven ground[,] or possibly colliding with another participant.” Id. (emphasis

added). Again, “uneven ground” comes with the territory for those who choose to

participate in outdoor obstacle races.8

       Finally, nothing in the record supports the notion that any unevenness in the

ground under Bang the Gong’s landing pit resulted from greater‐than‐ordinary

negligence on the part of Rugged Races. See Beehner, 636 N.W.2d at 830 (applying

exculpatory clause to bar claim based on a loose saddle because the defendant did not

increase the risk of the saddle slipping via greater‐than‐ordinary negligence). To the

contrary, the record indicates that Rugged Races inspected the pit multiple times to

ensure that it was reasonably flat. Melnik Dep. 14:9–13, 17:16–24, 30:2–12. Moreover,

prior to Anderson’s injury, hundreds (if not thousands) of participants had jumped off

the same platform into the same pit, and not one of them (save Harding) had

complained of uneven terrain.

       In sum, the record simply does not support Anderson’s contention that Rugged

Races knew of a rock in the landing pit of Bang the Gong far enough in advance of her



       8
        Rugged Races argues that the presence of a rock in the landing pit of Bang the
Gong would also have been an inherent risk of the obstacle. See Def.’s Mem. Supp.
Summ. J. 14–15. But given the conflicting evidence on that issue, a reasonable jury
could find that a rock in the landing pit was not an inherent risk. Compare Scudder Dep.
I 75:22–76:15, with Anderson 127:9–17, and Seidler Decl. Ex. A, at Anderson00799–800.

                                           -18-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 19 of 31




injury to have taken preventative action. Accordingly, the Court finds that Anderson

was not injured because Rugged Races exhibited greater‐than‐ordinary negligence in

failing to respond to a report of a rock in the landing pit of Bang the Gong.

                          3. Failure to Follow Routine Practices

       Anderson next argues that, even if Rugged Races did not know that there was a

rock in the landing pit of Bang the Gong, Rugged Races nevertheless exhibited greater‐

than‐ordinary negligence in failing to inspect the obstacle before the race. Had Rugged

Races adequately inspected the obstacle, Anderson argues, Rugged Races would have

discovered and removed the rock that later caused her injury.

       Anderson makes much of the unremarkable fact that none of the Rugged Races

staff members has a specific memory of inspecting one of many obstacles (Bang the

Gong) at one of many races (Rugged Maniac Twin Cities) held in one of many years

(2016) that Rugged Races has been staging obstacle races. Anderson goes so far as to

claim that there is no evidence that Rugged Races inspected Bang the Gong in

connection with the 2016 race. Pl.’s Mem. Opp’n Summ. J. 7–8.

       Putting aside the fact that the burden is on Anderson to prove that Rugged Races

did not adequately inspect the obstacle—not on Rugged Races to prove that it did

adequately inspect the obstacle—Anderson is incorrect about the evidence. Under Fed.

R. Evid. 406, “[e]vidence of . . . an organization’s routine practice may be admitted to



                                           -19-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 20 of 31




prove that on a particular occasion the . . . organization acted in accordance with the

habit or routine practice.” The testimony of senior vice president Bradford Scudder and

construction crew member Christian Melnik establishes that, at the time of the 2016

race, Rugged Races had a routine practice of inspecting each obstacle before each race,

during each race, and after each race. It does not matter that Scudder’s and Melnik’s

testimony about Rugged Races’ routine practice is not corroborated by any

contemporaneous business record or eyewitness testimony, as evidence of the routine

practice of an organization is admissible under Rule 406 “regardless of whether it is

corroborated or whether there was an eyewitness.” Fed. R. Evid. 406.

       Anderson next argues that, even if Rugged Races generally followed a set of

routine practices when it sponsored a race, there is evidence that Rugged Races

deviated from its routine practices in three respects in connection with the 2016 race.

And, according to Anderson, the fact that Rugged Races did not follow three of its

routine practices in connection with the 2016 race would allow the jury to infer that it

did not follow other of its routine practices, such as its routine practice of inspecting

Bang the Gong multiple times before filling the landing pit with water.

       The three deviations identified by Anderson are the following:




                                             -20-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 21 of 31




               a. Failure to Follow Post‐Injury Protocols During the 2016 Race

       Rugged Races testified that, during a race, the project manager will receive notice

that a possible defect in an obstacle has caused an injury from two sources: (1) calls for

assistance with injuries that he hears on the radio that he carries during the race and

(2) the medical director, who tracks reports from the medics about problems with

obstacles described by injured participants and passes that information on to the project

manager. Scudder Dep. I 169:9–12; Scudder Dep. II 35:20–36:4, 44:13–20. According to

Rugged Races, when the project manager learns that a participant has been injured on

an obstacle, the project manager will promptly inspect that obstacle. See, e.g., Scudder

Dep II 12:6‐7, 13:20‐24. Usually, these inspections are cursory and do not require any

modifications to the obstacle, because the injury was not caused by a problem with the

obstacle. Id. at 36:19–25. If, however, the project manager learns that the injury was

caused by a problem with the obstacle, he may temporarily shut down the obstacle until

the problem is resolved. Id. at 71:1–21. If the problem cannot be resolved, he may shut

down the obstacle for the rest of the race. Id.

       Based on the evidence in the record, a jury could find that Rugged Races did not

follow this practice during the 2016 race. As discussed, Erickson, Anderson, and Taylor

all reported that they had been injured by a rock in the landing pit of Bang the Gong.

The project manager should have learned of their reports, and, after learning of their



                                            -21-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 22 of 31




reports, he should have gone into the landing pit and searched for the rock. Scudder

Dep. II 42:15–19; Melnik Dep. 44:4–6. It is clear, however, that the project manager did

not inspect the landing pit. Such an inspection would have required the project

manager to temporarily close Bang the Gong, Melnik Dep. 44:9–11, and Bang the Gong

was not closed at any point during the race, Scudder Dep. II 44:1–4.

       In short, the evidence supports Anderson’s contention that, during the 2016 race,

Rugged Races failed to follow its routine practice of inspecting an obstacle after learning

that a participant had been injured on that obstacle.

            b. Failure to Follow Procedures in Creating Post‐Race Recap Reports

       Scudder testified that, after each race, the project manager would compose a

report, and that report would mention any “trends” in injuries. Scudder Dep. II 38:5‐13.

Anderson cites this as another routine practice that was not followed during the 2016

race, as at least five participants were injured on Bang the Gong, and yet the post‐race

report does not mention any of those injuries. See Solheim Decl. Ex. 2, Rugged Maniac

Twin Cities Event Recap Rep. Further, Anderson points to evidence that multiple

injuries occurred on the Bang the Gong obstacle during other races staged by Rugged

Races, see Pl.’s Mem. Opp’n Summ. J. 11–14, and those injuries were also not mentioned

in the reports of those races, Scudder Dep. II 82:2–5.




                                            -22-
         CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 23 of 31




       Unlike Rugged Races’ practice of inspecting obstacles following injury reports,

Rugged Races’ practice of noting injury trends in post‐race reports cannot fairly be

characterized as a “routine practice” for purposes of Rule 406. A routine practice is

established when an organization uniformly—almost reflexively—responds in a specific

way to a specific circumstance. See United States v. Jones, No. 14‐cr‐148 (SRN/LIB), 2015

WL 1020811, at *1 (D. Minn. Mar. 9, 2015) (noting habit evidence is inadmissible if

conduct is “‘not sufficiently regular or uniform’” and noting the Eighth Circuit treats

“‘habit’ and ‘routine practice’ as synonymous”); United States v. Jones, No. 14‐cr‐148

(DWF/LIB), 2015 WL 927357, at *4 (D. Minn. Mar. 4, 2015) (evidence offered to establish

a routine practice must support “‘an inference of systematic conduct’”); 23 Charles Alan

Wright & Arthur Miller, Fed. Prac. & Proc. Evid. § 5274 (2d ed.) (“‘Routine practice’ is

conduct that an organization performs frequently and consistently in a specific

situation.”).

       Although Rugged Races had a general policy of including information about

injury trends in post‐race reports, it was up to the project manager to decide at what

point a multitude of injuries constituted a “trend.” Rugged Races did not provide any

direction to the project manager—and, indeed, Rugged Races could not even describe

how the particular project manager who supervised the 2016 race decided when a




                                            -23-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 24 of 31




“trend” had emerged.9 See Scudder Dep. II 58:12–60:9 (stating Rugged Races was

unsure if the project manager looked at injury reports in determining trends for the

post‐race recap report). In other words, there was nothing “routine” about decisions

that a project manager made regarding what injury‐related information to include in

post‐race reports. Instead, it was a discretionary, idiosyncratic decision. Id. at 58:12–25.

       For these reasons, the evidence does not support Anderson’s contention that,

during the 2016 race (and during other races staged in 2016), Rugged Races failed to

follow a routine practice of including information about injury trends in post‐race

reports.

                        c. Failure to Follow Construction Procedures

       As described above, Rugged Races had a routine practice for constructing the

Bang the Gong obstacle, which involved marking and digging the landing pit, removing

debris from the pit, laying down tarp, performing two walkthroughs of the tarp‐

covered pit, and filling the pit with water. Melnik Dep. at 10:15–17, 14:9–13, 16:22–24,

17:16–24, 24:15–16, 26:5–9, 30:2–12. Anderson argues, however, that there is evidence

that Rugged Races did not follow this practice when constructing Bang the Gong for the



       9
        Brendan Maguire, who was the project manager for the 2016 race, died shortly
after this action was filed. See Scudder Dep. I 20:3–10. Rugged Races talked with
Maguire about the 2016 race after this action was filed, but they did not discuss why he
did not mention the injuries that occurred in connection with Bang the Gong in his post‐
race report. Id. at 20:14–21.

                                            -24-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 25 of 31



2016 race. Anderson points to a statement in the post‐race report about the 2016 race

that describes the ground at Wild Mountain as “extremely soft.”10 Solheim Decl. Ex. 2,

Rugged Maniac Twin Cities Event Recap Rep. Because of the soft soil, the report

advises that “all the pits need water right away to retain the walls.” Id. Anderson

argues that if the pits needed to be filled with water “right away,” then Rugged Races

could not have inspected Bang the Gong’s landing pit three times before filling the pit

with water, as was Rugged Races’ routine practice.

      When asked about this portion of the report, Melnik testified that the process for

constructing the Bang the Gong landing pit was the same in sandy soil as in other types

of soil. Melnik Dep. 75:3–12. Further, Melnik could not remember any issues with

construction of the 2016 race course and could not recall any deviation from the

construction protocols. Id. at 26:25–27:5, 29:1–19, 31:16–20. Scudder reiterated that any

problems constructing the 2016 race course would have been included in the report and

that, based on his conversation with the project manager, the sandy soil was “handled

without issue.” Scudder Dep. I 95:16–96:19.




      10
        The soil at Wild Mountain was described elsewhere in the record as “sandy.”
See Scudder Dep. I 93:23–94:10.

                                           -25-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 26 of 31



                                d. Summary and Analysis

       In sum, the evidence in the record would permit a jury to find that Rugged Races

failed to follow one of its routine practices in connection with the 2016 race—the routine

practice of inspecting an obstacle after learning that a participant may have been injured

because of a defect with the obstacle. But this failure occurred after Anderson was

injured, and thus obviously did not contribute to her injury. See Lubbers v. Anderson, 539

N.W.2d 398, 401 (Minn. 1995) (“There must also be a showing that the defendant’s

‘conduct was a substantial factor in bringing about the injury.’” (citation omitted)). The

same can be said about the project manager’s failure to include information about the

injuries suffered on Bang the Gong in his post‐race report; the failure to report on

Anderson’s injury obviously did not cause her injury.

       Anderson seems to recognize this, and thus relies on the following chain of

inferences: (1) Rugged Races failed to follow two of its routine practices at the 2016 race

(the routine practice of promptly inspecting obstacles following injuries and the alleged

routine practice of including information about injury trends in post‐race reports);

(2) that failure is evidence that Rugged Races may have failed to follow other routine

practices, such as the routine practice of inspecting Bang the Gong’s landing pit three

times before filling it with water; and (3) had Rugged Races inspected Bang the Gong’s




                                            -26-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 27 of 31



landing pit three times before filling it with water, it would have discovered and

removed the rock that caused Anderson’s injury.

       This a long and tenuous series of inferences. Rugged Races maintained

numerous routine practices that were carried out by different people, at different times,

and in different situations. See Wright & Miller, Fed. Prac. & Proc. Evid. § 5274 (noting

efficiency motivates the creation of routine practices to address frequently‐occurring

matters). The fact that during the race the project manager failed to inspect Bang the Gong

promptly after learning of the injuries suffered by Anderson and two others provides

little evidence that, a day or two before the race, a four‐to‐five member construction crew

failed to inspect Bang the Gong’s landing pit before filling it with water. See Scudder

Dep. II 44:16–20, 60:2–6 (describing the project manager’s responsibility to inspect

injury‐causing obstacles during the race); Melnik Dep. 27:19–22 (describing the

construction crew’s responsibility to inspect obstacles during construction). The one

has nothing to do with the other.

       Likewise, the fact that after the race the project manager chose not to include

information about the injuries suffered by participants on Bang the Gong in his post‐

race report provides no evidence that, a day or two before the race, the construction crew

failed to inspect Bang the Gong’s landing pit before filling it with water. Even if the

policy of including injury trends in post‐race reports could be considered a “routine



                                            -27-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 28 of 31



practice”—and, as the Court has held, it cannot—the one routine practice is unrelated to

the other.

       Finally, as to the statement in the post‐race report about the soft soil: Even

assuming that the landing pit of Bang the Gong was filled with water “right away”

(notwithstanding the testimony to the contrary), the construction crew would have had

to lay down the tarp and ensure that there were no hazards that could puncture or rip

the tarp before they filled the pit with water. See Melnik Dep. 14–17; Brust Decl. Ex. I,

Photograph of Jeanne Anderson at Bang the Gong, ECF No. 62 (showing that the tarp

was in place in the landing pit at the 2016 race). In other words, some type of inspection

must have occurred before the pit was filled with water, even if it was only one

inspection (instead of three), and even if the inspection was somewhat rushed (because

of concerns about the soft soil). The fact that Rugged Races’ routine practice was to

inspect the landing pit three times before filling it with water does not mean that failing

to inspect the landing pit three times is negligent. Obviously, the routine practice of an

organization can exceed what is necessary to avoid a finding of negligence. Conducting

a single quick inspection of a landing pit might have been negligent—the parties do not

really discuss the issue, and the record contains no evidence directly addressing the

question—but there is no evidence that it would have been more than negligent.




                                            -28-
        CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 29 of 31



       For Anderson’s claim to succeed, she would have to introduce evidence not only

that Rugged Races acted with greater‐than‐ordinary negligence in failing to more

carefully inspect the pit, but that (1) the rock on which she landed was present in the pit

before the pit was filled with water and (2) the rock would have been discovered if the

construction crew and not acted with greater‐than‐ordinary negligence. Anderson

offers little more than speculation in support of these contentions.

                                   4. Low Water Level

       Finally, Anderson argues that her injury could have been avoided if Bang the

Gong’s landing pit had been deeper, and Anderson cites expert testimony in support of

her argument. Pl.’s Mem. Opp’n Summ. J. 37; Ziejewski Decl. Ex. A,

at Anderson00726–27 (“Water provides more resistance than air and a deeper pool

could have ameliorated the hazardous condition at the bottom of this pool. If deep

enough, impact with the bottom could be avoided altogether; thus, easily preventing

this type of occurrence by digging a deeper pool.”). What Anderson says may be true,

but saying that a deeper pit could have prevented her injury is not the same as saying

that Rugged Races acted with greater‐than‐ordinary negligence in designing the pit.

       Nothing in the record suggests that Rugged Races was negligent in designing the

water pit. The design of Bang the Gong was based on the design of an older obstacle

(“Leap of Faith”), which had been used successfully for years. Scudder Dep. I



                                           -29-
            CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 30 of 31



118:10–14, 121:5–13, 122:1–5. In addition, Bang the Gong was tested prior to its

incorporation into the Rugged Maniac course to ensure that the water level in the

landing pit was sufficient. Id. at 121:14–17; Scudder Dep. II 64:1–6. And, of course, over

4,000 people participated in Rugged Maniac Twin Cities and jumped into Bang the

Gong’s landing pit before or after Anderson, and yet only Anderson and four others

were injured. The fact that thousands of participants—many of whom undoubtedly

outweighed Anderson—jumped into the landing pit without incident is compelling

evidence that the water level was not unreasonably low.11

                                       *     *      *

       In sum, no reasonable jury could find, based on the evidence in the record, that

Rugged Races acted with greater‐than‐ordinary negligence in connection with the 2016

race and that Rugged Races’ greater‐than‐ordinary negligence caused Anderson to




       11
         At the hearing, Anderson argued for the first time that Rugged Races was
negligent in failing to maintain the water level in the landing pit throughout the race.
See Mot. Hr’g Tr. 45:20–24, 46:2–14. But “federal courts do not, as a rule, entertain
arguments made by a party for the first time in a reply brief[,]” Torspo Hockey Int’l, Inc.
v. Kor Hockey Ltd., 491 F. Supp. 2d 871, 878 (D. Minn. 2007), much less arguments made
by a party for the first time at oral argument, see UnitedHealth Grp. Inc. v. Columbia Cas.
Co., 47 F. Supp. 3d 863, 886–87 (D. Minn. 2014), aff’d sub nom. UnitedHealth Grp. Inc. v.
Exec. Risk Specialty Ins., 870 F.3d 856 (8th Cir. 2017).

                                            -30-
           CASE 0:18-cv-02272-PJS-HB Doc. 78 Filed 10/26/20 Page 31 of 31



injure her foot. The Court therefore grants the summary‐judgment motion of Rugged

Races and Wild Mountain12 and dismisses this action with prejudice.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.       Defendants’ motion for summary judgment [ECF No. 47] is GRANTED.

      2.       Plaintiff’s complaint [ECF No. 1] is DISMISSED WITH PREJUDICE AND

               ON THE MERITS.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




 Dated: October 26, 2020                     s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




      12
      The exculpatory clause in the Race Participant Agreement applies to Wild
Mountain, as well as Rugged Races.

                                          -31-
